 
EXHIBIT  10.01
 
 
AGREEMENT  
 
FOR THE EXCHANGE OF SECURITIES
 
By And Among
 
ORGANA GARDENS INTERNATIONAL, INC.
 
(a Nevada corporation)
 
INTEGRATED GREEN TECHNOLOGIES, LLC
 
 (a Florida limited liability company)
 
And Its
 
MEMBERS
 
AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated this 17th day of August, 2011
(the “Effective Date”), is by and among Organa Gardens International, Inc., a
Nevada corporation, (“OGNG”), with its principal business address at 35 South
Ocean Avenue, Patchogue, New York 11772 and Integrated Green Technologies, LLC,
a Florida limited liability company, (“IGT”) with its principal business address
at 4905 NE 12th Avenue, Oakland Park, Florida 33334, and the members of IGT (the
“Members”) per the attached. Schedule A.  (OGNG, IGT and the Members may
collectively be referred to herein as the “parties”, or individually as a
“party”.)
 
RECITALS
 
WHEREAS, OGNG was founded to develop innovative, practical and cost-effective
solutions to some of the most significant environmental challenges facing
industries and governments around the world today. Currently, OGNG is a listed
OTC.BB company in search of new business opportunities: and
 
WHEREAS, IGT is an industrial tools, machinery & equipment manufacturer
including consumable supplies & materials; a distributor of heavy-duty blasting
equipment and “green” environmentally safe mobile powder coating systems
including patent application #6138111, Triplex Electrostatic/Electrostatic
Thermal Spray/Non Electrostatic Thermal Spray, Powder Coating Spray and
Conversion Device; and


WHEREAS, OGNG desires to acquire IGT through the exchange of shares of its
capital stock for that of IGT member interests, wherein IGT would become its
wholly-owned subsidiary, and IGT desires to exchange all of its member interest
for that of OGNG shares in order to become a wholly-owned subsidiary of OGNG.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows.
 
ARTICLE I
 
Fundamental Terms and Conditions
 
1.1            Recitals. The parties acknowledge and agree that the “Recitals”
stated above are true and correct in all material respects.
 
1.2.           Share Exchange. At Closing (as hereinafter defined in Section
8.1) OGNG hereby shall exchange sixty million (60,000,000) restricted shares of
OGNG common stock (the “OGNG Shares”) in return for six hundred thousand
(600,000) restricted member interests of IGT, representing 100% of the interests
held by the Members (the “IGT Interests”). The OGNG Shares shall be exchanged
for the IGT Member Interests held per each of the Members as defined on the
attached Schedule A.
 
The parties hereto intend that the issuance of the OGNG Shares in exchange for
the IGT Member Interests shall qualify as a “tax-free” exchange as contemplated
by the provisions of the Internal Revenue Code of 1986, as amended.
 
The parties hereby agree that the OGNG Shares to be issued to the IGT members
shall be restricted pursuant to Rule 144 and exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Act"), and pursuant
to Section 4(2) of the Act and the rules and regulations promulgated thereunder.
The OGNG shares will be held by the IGT shareholders (restricted) for the period
of 12 months after the execution of this agreement.


1.3           Assumption of IGT Assets and Liabilities.  At Closing OGNG hereby
shall assume all rights and title to all assets and material agreements of IGT,
and shall assume together with IGT, jointly and severally, responsibility for
all liabilities of IGT as included in the IGT Financial Statements (cf., Section
3.5). OGNG will assume responsibility upon closing of this agreement.
 
ARTICLE II
 
Representations and Warranties of OGNG
 
OGNG hereby represents and warrants to IGT that:


2.1           Organization. OGNG is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, and has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.


2.2           Capital. The authorized shares of OGNG consists of five million
(5,000,000) shares of Class A voting stock, $0.001 par value authorized, and
five million (5,000,000) shares of Class B voting stock, $0.001 par value; five
million shares authorized, and two hundred million (200,000,000) shares of
common stock, $0.001 par value authorized.  As of the Effective Date, fifty one
million five hundred forty six thousand four hundred sixty seven (51,546,467)
shares of common stock are issued and outstanding, plus 9,800,000 unexercised
options under Registration Statement S8 dated June 30, 2011 and no shares of
Class A or Class B stock and/or Preferred stock are issued.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
2

--------------------------------------------------------------------------------

 
 
All of the outstanding common shares are duly and validly issued, fully paid and
non-assessable, except as disclosed in the Sept 2011 financial statements.


There are no outstanding subscriptions, options, rights, warrants, debentures,
instruments, convertible securities or other agreements or commitments
obligating OGNG to issue any additional shares of any class, except as disclosed
in this Exchange Agreement.


2.3           Subsidiaries. OGNG does not have any subsidiaries.


2.4           Directors and Executive Officers. The names and titles of the
directors and executive officers of OGNG are as follows:
 

Name   Position Jaclyn Cruz    C.E.O., President and Director Sharon Deutsch   
  C.F.O., Secretary and Director

 
2.5           Financial Statements. On or before the Closing, OGNG shall provide
IGT with reviewed financial statements of OGNG for the period ended June 30,
2011, and audited financial statements of OGNG for the fiscal year ended
December 31, 2010 (the “OGNG Financial Statements”). The OGNG Financial
Statements will be prepared in accordance with generally accepted accounting
principles and practices consistently followed by OGNG throughout the
periods indicated, and fairly present the financial position of OGNG as of the
dates of the OGNG Financial Statements thereof.
 
2.6           Absence of Changes. Since July 21, 2011 (date of the latest
shareholder listing) there has not been any material change in the financial
condition or operations of OGNG.  As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or diminution in the business, properties, assets, condition (financial
or otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.


2.7           Absence of Undisclosed Liabilities. As of June 30, 2011, OGNG did
not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the OGNG Financial Statements, or acknowledged to IGT.


2.8           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, IGT, its
legal counsel and accountants shall have prior to Closing, at their sole option
and discretion, the opportunity to meet with OGNG’s accountants and attorneys to
discuss the financial condition of OGNG during reasonable business hours and in
a manner that does not interfere with the normal operation of
OGNG’s business.  OGNG shall make available to IGT all books and records of
OGNG.


2.9           Intellectual Property Rights. OGNG owns or has the right to use
all trademarks, service marks, trade names, copyrights and patents material to
its business.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
3

--------------------------------------------------------------------------------

 
 
2.10         Compliance with Laws. To the best of OGNG’s knowledge, OGNG has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


2.11         Litigation. OGNG is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of OGNG, threatened
against or affecting OGNG or its business, assets or financial condition; nor is
in default with respect to any order, writ, injunction or decree of any federal,
state, local or foreign court, department, agency or instrumentality applicable
to it; nor is engaged in any material litigation to recover monies due to it,
except as already disclosed to IGT.


2.12         Authority. The Board of Directors of OGNG has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and OGNG has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of OGNG and is enforceable in accordance with its terms and
conditions.  A majority of the common shares have voted to agree to and approve
the terms of this Agreement and the exchange of securities contemplated hereby.


2.13         Ability to Fulfill Obligations. The execution and delivery of this
Agreement by OGNG and the performance by OGNG of its obligations hereunder in
the time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which OGNG is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of OGNG, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of OGNG.


2.14         Full Disclosure. None of the representations and warranties made by
OGNG herein or in any exhibit, certificate or memorandum furnished or to be
furnished by OGNG, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.15         Assets. OGNG’s assets are fully included in the OGNG Financial
Statements and are not subject to any claims or encumbrances except as noted in
the OGNG Financial Statements.


2.16         Indemnification. OGNG agrees to indemnify, defend and hold IGT its
members harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees and related costs
asserted by third parties against IGT and its members which arise out of, or
result from (i) any breach by OGNG in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by OGNG under this Agreement, (ii)
a failure of any representation or warranty in this Article II or (iii) any
untrue statement made by OGNG in this Agreement.


2.17         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of OGNG has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD or FINRA judgment or
decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD or FINRA proceeding.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
4

--------------------------------------------------------------------------------

 
  
ARTICLE III
 
Representations and Warranties of IGT


IGT represents and warrants to OGNG that:
 
3.1            Organization. IGT is a limited liability company duly organized,
validly existing and in good standing under the laws of Florida, has all
necessary corporate powers to carry on its business, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.


3.2            Capital. The authorized interests of IGT consists of ten million
(10,000,000) units of $0.10 par value member interests. As of the Effective
Date, six hundred thousand (600,000) member interests are issued and
outstanding. All of the outstanding member interests are duly and validly
issued, fully paid and non-assessable. There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating IGT to issue any additional shares of
any class, except as disclosed to OGNG.
 
3.3            Subsidiaries. IGT does not have any subsidiaries.


3.4            Directors and Officers. The name and title of the director and
executive officer of IGT are as follows:
 

Name   Position Joseph A. Moretti     Manager/Member, C.E.O, President and
Director

                                                                    
3.5           Financial Statements.  On or before the Closing, IGT shall provide
OGNG with current unaudited financial statements of IGT (the “IGT Financial
Statements”).  The IGT Financial Statements will fairly present the financial
position of IGT as of the date of the IGT Financial Statements thereof.
 
3.6           Absence of Changes. Since July 31, 2011, there has not been any
material change in the financial condition or operations of IGT, except as
contemplated by this Agreement.  As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or diminution in the business, properties, assets, condition (financial
or otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.
 
3.7           Absence of Undisclosed Liabilities. As of the Effective Date,
IGT did not have any material debt, liability or obligation of any nature,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, that is not reflected in the IGT Financial Statements.
 
3.8           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, OGNG, its
legal counsel and accountants shall have the opportunity prior to Closing, at
their sole option and discretion, to meet with the accountants and attorneys of
IGT to discuss the financial condition of IGT, during reasonable business hours
and in a manner that does not interfere with the normal operation of the
business of IGT.  IGT shall make available to OGNG all books and records of IGT.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
5

--------------------------------------------------------------------------------

 


3.9           Intellectual Property Rights. Copies of any IGT’s trademarks,
service marks, trade names, copyrights, trade  secrets, patents, patent
applications, research, research reports and other intellectual property
material have been provided to OGNG for its review prior to Closing
(collectively, the “IGT Intellectual Property”). IGT owns free and clear of all
liens or other encumbrances all the IGT Intellectual Property, and has the right
to use all IGT Intellectual Property for the benefit of its business.
 
3.10         Compliance with Laws. To the best of IGT’s knowledge, IGT has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


3.11         Litigation. IGT is not a defendant in any suit, action, arbitration
or legal, administrative or other proceeding, or governmental investigation
which is pending or, to the best knowledge of IGT, threatened against or
affecting IGT or its business, assets or financial condition, except as
disclosed to OGNG prior to Closing.  IGT is not in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it, except as disclosed to
OGNG prior to Closing.


3.12         Authority. The Board of IGT has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and IGT
has full power and authority to execute, deliver and perform this Agreement, and
this Agreement is a legal, valid and binding obligation of IGT and is
enforceable in accordance with its terms and conditions.


3.13         Ability to Fulfill Obligations. The execution and delivery of this
Agreement by IGT and the performance by IGT of its obligations hereunder in the
time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which IGT is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of IGT, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of IGT.
 
3.14         Full Disclosure. None of the representations and warranties made by
IGT herein or in any exhibit, certificate or memorandum furnished or to be
furnished by IGT, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


3.15        Assets. As of the date of this Agreement, IGT does not have any
assets and liabilities not disclosed on the IGT Financial Statements.
 
3.16         Material Contracts. On or before the Closing, IGT shall provide
OGNG with copies of any material contracts for OGNG’s review.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
6

--------------------------------------------------------------------------------

 
 
3.17        Indemnification. IGT agrees to indemnify, defend and hold OGNG
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against OGNG which arise out of, or result from (i) any breach by IGT in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by IGT under this Agreement, (ii) a failure of any representation or warranty in
this Article III or (iii) any untrue statement made by IGT in this Agreement.


3.18         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal member
of IGT has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD or FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Commission
or NASD or FINRA proceeding.
 
ARTICLE IV
 
Representations and Warranties of the IGT Members
 
4.1            Member Interest Ownership. Each Member holds IGT Members
Interests, as set forth in attached Schedule A. Each Member of record owns such
IGT Interests beneficially, and such interests are not subject to any claims,
liabilities, liens, charges, encumbrances or equities of any kind. Each Member
holds authority to exchange its IGT Interests pursuant to this Agreement and to
deliver the IGT Interests to OGNG at Closing, and will therein transfer to OGNG
valid title thereto, free and clear of all claims, liabilities, liens, pledges
or charges of any kind.


4.2            Investment Intent. Each Shareholder understands and acknowledges
that the OGNG Shares are being exchanged in reliance upon the exemption provided
in 4(2) of the Securities Act of 1933, as amended, for non public offerings; and
each Shareholder makes the following representations and warranties, with the
intent that the same may be relied upon in determining suitability of each such
Shareholder as acquire the OGNG Shares:


a) The OGNG Shares are being acquired solely for the account of each
Shareholder, for investment purposes only, and not with a view toward, or for
sale in connection with, any distribution thereof, and with no present intention
of distributing or reselling any portion of the OGNG Shares.


b) Each Shareholder agrees not to dispose of its OGNG Shares or any portion
thereof unless and until counsel for the OGNG shall have determined that the
intended disposition is permissible and does not violate the Securities Act of
1933, as amended, or any applicable state securities laws, or the rules and
regulations thereunder. Only upon completion date can shares be sold.


c) Each Shareholder is able to bear the economic risk of the investment that
results from the Share Exchange (as referenced in Section 1.2).


d) Each Shareholder understands that its investment in the OGNG Shares is not
liquid, and each Shareholder has adequate means of providing for its current
needs and personal contingencies and has no need for liquidity in this
investment.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
7

--------------------------------------------------------------------------------

 


4.3            Indemnification. Each Shareholder recognizes that the offer of
the OGNG Shares in the Exchange Agreement (as referenced in Section 1.2) is
based upon his/her representations and warranties set forth and contained
herein, and hereby agrees to indemnify and hold harmless OGNG, its current
officers, directors, employees, representatives an agents, against all
liability, costs or expenses (including reasonable attorney’s) arising as a
result of any misrepresentation made herein by any such Shareholder.


4.4            Restricted Securities. Each Shareholder understands and agrees
that the certificate evidencing the OGNG Shares will have a restrictive legend
placed thereon stating that the OGNG Shares have not been registered under the
Securities Act of 1933, as amended, or any state securities laws, and setting
forth, or referring to, the restriction on transferability and sale of the OGNG
Shares. A further voluntary hold period will be imposed until the closing date.
 
ARTICLE V
 
Covenants Prior to the Closing


5.1            Investigative Rights. Prior to the Closing, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


5.2            Conduct of Business. Prior to the Closing, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws and/or articles of organization (except as may be
described in this Agreement), declare dividends, redeem or sell stock or other
securities.  Neither party shall enter into negotiations with any third party or
complete any transaction with a third party involving the sale of any of its
assets or the exchange of any of its common stock.



5.3            Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


5.4            Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Conditions Precedent to the Performance of OGNG


6.1            Conditions: OGNG’s obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article VI.  IGT may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by IGT of any other condition of or any of IGT’s other
rights or remedies, at law or in equity, if OGNG shall be in default of any of
its representations, warranties or covenants under this Agreement.


6.2            Accuracy of Representations. Except as otherwise permitted by
this Agreement, all representations and warranties by OGNG in this Agreement or
in any written statement that shall be delivered to IGT by OGNG under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.
 
6.3            Performance. OGNG shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


6.4            Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against OGNG on or before
the Closing Date.


6.5            Corporate Action. If necessary, OGNG shall obtain the approval of
the OGNG shareholders for the transaction contemplated by this Agreement.


ARTICLE VII
 
Conditions Precedent to the Performance of IGT


7.1            Conditions. IGT’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VII. OGNG may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by OGNG of any other condition of or any of OGNG’s
rights or remedies, at law or in equity, if IGT shall be in default of any of
its representations, warranties or covenants under this Agreement.


7.2            Accuracy of Representations. Except as otherwise permitted by
this Agreement, all representations and warranties by IGT in this Agreement or
in any written statement that shall be delivered to OGNG by IGT under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.


7.3            Performance. IGT shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing date.


7.4            Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against IGT on or before the Closing date.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
9

--------------------------------------------------------------------------------

 


7.5            Corporate Action. IGT shall have obtained the approval of the
IGT shareholders for the transaction contemplated by this Agreement.


7.6            Acceptance of Financial Statements. OGNG shall have reviewed and
in its sole discretion accepted, prior to the Closing, the IGT Financial
Statements.


7.7            Liabilities. On the Closing Date, IGT shall have the outstanding
obligations and liabilities of IGT as listed in the IGT Financial Statements, as
updated per the Closing date.
  
ARTICLE VIII
 
Closing
 
8.1            Closing. The closing of this Agreement shall be held at the
offices of OGNG or IGT or at any mutually agreeable place on or prior to August
31, 2011, unless extended by mutual agreement.  At the Closing:


(a)   OGNG shall deliver to IGT (i) a signed Board of Directors resolution
approving this Agreement, and (ii) a letter of instruction to its transfer agent
together with a Board of Directors resolution authorizing the issuance of the
OGNG Shares in the names of the IGT Members, and (iii) an Officer’s Certificate
certifying the ‘Accuracy of Representations” in Section 6.2.


(b)   IGT shall deliver to OGNG (i) a signed Board of Directors resolution
approving this Agreement, (ii) a Board of Directors resolution authorizing the
transfer and issuance of the IGT Member Interests in the name of OGNG, and (iii)
an Officer’s Certificate certifying the ‘Accuracy of Representations” in Section
7.2.
 
ARTICLE IX
 
Covenants Subsequent to the Closing Date
 
9.1            Unwind of the Transaction.  Should: (i) the Shareholders of OGNG
or IGT Members declare in writing a breach of the representations and warranties
of the other in this Agreement (a “Breach”), or (ii) should OGNG or its
successors or assigns, or its shareholders facilitate a change of control of the
board of directors of  OGNG within twelve (12) months of the Effective Date (a
“Change of Control”) which Change of Control is not approved by a written vote
of a majority of the Members of IGT, or (iii) should OGNG not provide IGT within
a period of one year from the Effective Date with up to two hundred fifty
thousand dollars ($250,000 U.S.) as needed, of aggregate cash investment to be
used per the “Use of Funds” as described in the attached Schedule B (the
“Funding Requirement”), wherein any such Breach, Change of Control or Funding
Requirement is not waived by a majority vote of the Members of IGT party to this
Agreement as of the Effective  Date as listed in Exhibit A, or cured by OGNG to
the satisfaction of the Members of IGT in their sole judgment, then the Members
of IGT may notify OGNG that the transactions contemplated and executed by this
Agreement and all agreements connected to it are to be immediately cancelled,
and the assets and liabilities properly owned and titled to each of the parties
before Closing shall be immediately returned to that respective party, including
any and all assets or liabilities (the “Unwind”).  Should such an Unwind occur,
100% of the member interest and assets of IGT shall be immediately transferred
back to IGT, as well as any and all liabilities and obligations of IGT that may
have been incurred from the time of Closing of this Agreement, whether or not
any of them are unrelated to this Agreement. Any and all such Unwind actions
taken by the Members of IGT and IGT shall not be challenged by OGNG or its
shareholders. Additionally, in the unlikely event of an Unwind is considered the
best alternative by the Parties, then any funding received by IGT as referenced
above (up to $250,000) shall be returned to OGNG under an agreement to be
structured between the Parties in satisfaction of all Parties involved.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
10

--------------------------------------------------------------------------------

 


In recognition of the complexity inherent in paragraph 9.1 and the risk inherent
should the transaction need to be unwound, the members of IGT herein agree to a
structured release of the 60,000,000 shares to be transferred under the
Agreement. The structure shall be as follows: upon execution of the Agreement,
30,000,000 shares shall be issued immediately thereafter, an additional
15,000,000 shares shall be issued 120 days following the execution date and the
balance of 15,000,000 shares shall be issued 240 days following the execution
date.


The above provision reflects the “parties” business intent to maintain the full
participation of all the “parties” throughout the initial period of the
transaction and until such time as the Company is fully functioning and
cash-flow generating.


Additionally, it is the intention of the “parties” to remove the balance of the
“$250,000 funding requirement” and complete the issuance of the remainder of the
60,000,000 shares at such time as the Company is or becomes “cash-flow-positive”
for a period of ninety continuous days. The requirements and restrictions
imposed by section 9.1 can be removed by mutual consent of the “parties”.
 
All cash investments made directly or indirectly by OGNG must be for
pre-approved expenditures by the directors of IGT and OGNG and shall be
acknowledged by the directors of IGT in writing as part of the $250,000 as
outlined in Schedule “B”.
 
Further, any revenues generated by members of OGNG for IGT will form part of the
cash investment for expenditures as outlined in Schedule “B” and acknowledged in
writing by the directors of IGT.
 
ARTICLE X
 
Miscellaneous


10.1        Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


10.2         No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


10.3        Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


10.4        Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
11

--------------------------------------------------------------------------------

 


10.5        Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


10.6        Choice of Law. This Agreement and its application shall be governed
by the laws of Florida without giving effect to the rules or principles of
conflict of law.


10.7        Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


10.8         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed to the address of each party as each first
appears above.
 
10.9        Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


10.10      Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


10.11      Finders. There are no finders in connection with this transaction.


10.12      Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


10.13       Expenses. Each party will bear their own expenses, including legal
fees incurred in connection with this Agreement.


10.14       Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing.


10.15       Exhibits. As of the execution hereof, the parties have provided each
other with the exhibits described herein.  Any material changes to the exhibits
shall be immediately disclosed to the other party.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
12

--------------------------------------------------------------------------------

 
 
10.16       Termination, Amendment and Waiver.
 
(a)             Termination.  This Agreement may be terminated at any time prior
to the Closing, whether before or after approval of matters presented in
connection with the share exchange between OGNG and IGT: Based on the following.
       
(1)   
By mutual written consent of OGNG and IGT;

 
(2)   
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



(3)   
If the transaction shall not have been consummated on or before the Closing
date, unless the failure to consummate the transaction is the result of a
material breach of this Agreement by the party seeking to terminate this
Agreement.



(4)   
By OGNG, if IGT breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and



(5)   
By IGT, if OGNG breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.

 
(b)             Effect of Termination.  In the event of termination of this
Agreement by either OGNG or IGT, as provided herein, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of OGNG or IGT, and such termination shall not relieve any party hereto
for any intentional breach prior to such termination by a party hereto of any of
its representations or warranties or any of its covenants or agreements set
forth in this Agreement.
 
(c)             Extension; Waiver.  At any time prior to the Closing, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.
 
(d)             Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of OGNG or IGT,
action by its respective Board of Directors or the duly authorized designee of
each such Board of Directors.
 
10.17         No Interpretation against Drafter.  There shall be no rule of
interpretation against the drafter in drafting this Agreement.  All parties
acknowledge they have had ample time to review this Agreement, make or negotiate
any changes they deem necessary, and have had the opportunity to review this
Agreement with their respective attorneys.
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date: August 17, 2011
 

 
“OGNG”
 
“IGT”
             
Organa Gardens International, Inc.
a Nevada corporation
 
INTEGRATED GREEN TECHNOLOGIES, LLC
a Florida limited liability company
                      By:   
  \s\  Jaclyn Cruz
By:   
\s\ Joseph A. Moretti
   
Name: Jaclyn Cruz
 
Name: Joseph A. Moretti
   
Title:   CEO and President
 
Title:   CEO and President
 





 
14

--------------------------------------------------------------------------------

 


 
SCHEDULE A


The following table lists all IGT Members (the “IGT Shareholders”) who
collectively represent 100% of the issued and outstanding capital stock of IGT,
the number of shares held by each such shareholder, and the number of shares of
OGNG that each such shareholder shall receive from the Share Exchange (cf.,
Section 1.2).
 
 
IGT Member Name
 
 
IGT Interest Owned
   
OGNG Shares To Be Received in
Share Exchange
 
Joseph A. Moretti
    222,000       22,200,000  
ITI Systems, LLC
    222,000       22,200,000  
Redline Investments, LLC
    60,000       6,000,000  
Garry McHenry
    48,000       4,800,000  
Treasure Coast Strategic Capital I, LLC
    48,000       4,800,000  
Total Shares
    600,000       60,000,000  

 
 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
15

--------------------------------------------------------------------------------

 


SCHEDULE B


(Use of Funds)
 
The following is the “Use of Funds” as referenced in Section 9.1 of the
Agreement:
  

   
Expenditure
 
Amount
                  1.  
S.E.C. and Regulatory Filings including Legal, Accounting and Tax Preparation
 
$
75,000.00
                    2.  
Facility Improvement Costs
 
$
10,000.00
                    3.  
Equipment Testing Patents and Validation Costs 
 
$
25,000.00
                    4.  
Operating and Marketing Costs
 
$
65,000.00
                    5.  
Shop Supplies, Furniture, Fixtures and  & Telecom Equipment and Computers
 
$
30,000.00
                    6.  
Inventory
 
$
20,000.00
                    7.  
Research & Development
 
$
25,000.00
                       
Total:
 
$
250,000.00
 

 
\s\   Joseph A. Moretti
\s\   Jaclyn Cruz
 
16

--------------------------------------------------------------------------------

 
  